Hall, J.,
concurs in part and dissents in part, and votes to dismiss the appeal from so much of the order of disposition as placed the appellant in the custody of the New York State Office of Children and Family Services for a period of 12 months, reverse the order of disposition insofar as reviewed, vacate the fact-finding order, and grant the motion to suppress physical evidence, with the following memorandum: I respectfully dissent from the conclusion reached by the majority because, in my view, the testimony at the suppression hearing did not demonstrate that the arresting officer had reasonable suspicion to believe that the object protruding out of the appellant’s backpack was an illegal knife.
As the arresting officer and his partner were patrolling the Sunset Eark area of Brooklyn on April 28, 2010, at about 7:45 p.m., they observed the appellant dressed in “green and black,” which, according to the arresting officer, were common gang colors. Specifically, the arresting officer testified that the appellant’s jeans were black and his shirt was green. The arresting officer also observed “a handle, that possible [sic] could be a knife,” protruding from the appellant’s backpack. Without asking any questions, the arresting officer and his partner approached the appellant and his companion, and told them to *1317stop and put their hands against the wall. The arresting officer then immediately grabbed the handle and removed the knife from the appellant’s backpack.
Before a police officer may stop and frisk a person in a public place, the officer must have “reasonable suspicion” that such person is committing, has committed, or is about to commit a crime (People v De Bour, 40 NY2d 210, 223 [1976]). Reasonable suspicion has been defined as “the quantum of knowledge sufficient to induce an ordinarily prudent and cautious man under the circumstances to believe criminal activity is at hand” (People v Cantor, 36 NY2d 106, 112-113 [1975]). The Court of Appeals has recognized that reasonable suspicion “may not rest on equivocal or ‘innocuous behavior’ that is susceptible of an innocent as well as a culpable interpretation” (People v Brannon, 16 NY3d 596, 602 [2011], quoting People v Carrasquillo, 54 NY2d 248, 252 [1981] [internal quotation marks omitted]).
The Penal Law does not criminalize the possession of all knives (see People v Jose F., 60 AD2d 918 [1978]). Indeed, the appellant was ultimately adjudged to be a juvenile delinquent based upon his possession of a “dangerous knife” under Penal Law § 265.01 (2) and § 265.05. “A knife may be considered a ‘dangerous knife’ within the meaning of Penal Law § 265.01 (2) when the circumstances of its possession demonstrate that the possessor considered it a weapon, even if the knife might not otherwise be deemed a ‘dangerous knife’ by reason of its inherent characteristics” (Matter of Michael Grudge M., 80 AD3d 614, 615 [2011]; see Matter of Jamie D., 59 NY2d 589, 593 [1983]).
In my view, the arresting officer’s testimony did not establish that he had knowledge of facts from which he could reasonably believe that the appellant considered the object protruding out of his backpack to be a weapon. The appellant and his companion were not engaged in any suspicious activity. Further, the arresting officer did not ask any questions to ascertain if the object was in fact a knife and, if so, what kind of knife it was. There was no testimony that the arresting officer believed that the appellant was carrying an illegal or dangerous knife. Rather, the arresting officer testified, in essence, that he thought the handle protruding out of the appellant’s backpack was the handle of a knife, and that he made many arrests involving knives and the appellant’s type of backpack at that location. There was no testimony that the arresting officer believed that the knife was a dangerous knife, as opposed to one used for a legal purpose.
In People v Brannon (16 NY3d 596 [2011]), the Court of Appeals addressed the issue of whether the police had reasonable *1318suspicion to believe that the defendant was carrying a gravity knife. With respect to the defendant in Brannon, the detaining officer testified that he saw a “hinged top of a closed knife” and observed the outline of a pocketknife in the defendant’s pocket (id. at 602). However, the officer was unable to testify that he suspected or believed the knife to be a gravity knife (id.) Therefore, the Court of Appeals concluded that the officer’s testimony, as a matter of law, did not support the conclusion that he had a reasonable suspicion that the knife in the defendant’s pocket was unlawful (id.).
While the appellant in this case was not charged with criminal possession of a gravity knife, the analysis in Brannon applies in determining whether the police had reasonable suspicion to believe that the appellant was carrying a dangerous knife. As in Brannon, the arresting officer here did not testify that he suspected or believed that the knife he thought the appellant possessed was a dangerous knife. Indeed, the record of the suppression hearing does not support the conclusion that the arresting officer had knowledge of “specific and articulable facts” from which he could infer that the appellant was carrying a dangerous knife (id. at 605 [internal quotation marks omitted]).
In my view, under the circumstances of this case, the presentment agency failed to demonstrate that the arresting officer had reasonable suspicion to believe that the appellant was in possession of a dangerous knife, as opposed to any other, lawful knife. Accordingly, I find that the Family Court improperly denied the appellant’s motion to suppress physical evidence, and vote to reverse the order of disposition insofar as reviewed, vacate the fact-finding order, and grant the motion to suppress the knife.